Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/15/2022 has been entered. 
In the Instant Amendment, Claim(s) 1-8 has/have been amended; Claim(s) 9-21 has/have been added; Claim(s) 1 and 11 is/are independent claims. Claims 1-21 have been examined and are pending in this application.

Response to Arguments
Applicant’s arguments, see remarks (pages 9 and 10), filed 6/15/2022, with respect to claim 1 have been fully considered and are persuasive.  The rejections of 5/11/2022 have been withdrawn. 
Applicant’s arguments, see remarks (page 10), filed 6/15/2022, with respect to claim 11 have been fully considered, but are not persuasive. The Examiner proposed an examiner’s amendment to further incorporate additional features to claim 11 to overcome Sumi and new discovered arts so that the application can be allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Charles E. Shemwell on 7/1/2022.
The application has been amended as follows:
 11.	(Currently Amended)  A method of operation within a semiconductor image sensor having a pixel and amplifier circuit coupled to one another via an output line, the method comprising:
generating first and second voltage signals on the output line during successive first and second intervals, respectively, the first voltage signal corresponding to a reset voltage level within the pixel and the second voltage signal differing from the first voltage signal according to photocharge accumulated within the pixel during an exposure interval; and
within the amplifier circuit having a first capacitor, a second capacitor, and a first transistor, the first transistor having a gate terminal switchably coupled to the output line, a source terminal coupled to the first capacitor and a drain terminal coupled to the second capacitor: 
conducting current through the first transistor during the first interval to charge the first capacitor to a first voltage level corresponding to the first voltage signal; and
conducting current through the first transistor during the second interval to transfer charge from the first capacitor to the second capacitor in proportion to the difference between the first and second voltage signals to produce a voltage change on the second capacitor representative of the photocharge accumulated during the exposure interval.
13.	(Currently Amended) The method of claim 11 wherein the first capacitor is coupled between the source terminal of the first transistor and a supply reference voltage and the second capacitor is coupled between the drain terminal of the first transistor and the supply reference voltage.
15.	(Currently Amended) The method of claim 14 wherein a transistor switch and a coupling capacitor are coupled between the output line and the gate terminal of the first transistor, the method further comprising temporarily coupling the gate terminal of the first transistor to the precharge voltage supply during the first interval. 
18.	(Currently Amended) The method of claim 11 wherein conducting current through the first transistor during the first interval comprises pulsing a gate terminal of a transistor switch during the first interval to switchably couple the gate terminal of the first transistor to the output line while the first voltage signal is being generated on the output line.



Allowable Subject Matter
Claims 1-21 are allowed.
Sugawa et al (CN 107112334 B): a CDS amplifier circuit 102HG including transistor NS1H coupled to capacitors S1H and N1H with its drain and source.
Mo et al (US 20180227516 A1): a CDS amplifier circuit 604 including transistor GS coupled to capacitors Csig and Crst with its drain and source.

The following is an examiner’s statement of reasons for allowance: the prior art of record taken alone or in combination, fails to disclose or render obvious
A semiconductor image sensor comprising: a first transistor having a gate terminal switchably coupled to the output line, a source terminal coupled to the first capacitor and a drain terminal coupled to the second capacitor, in combination with all the limitations recited in claim 1 and similarly in claim 11.
Claims 2-10 depending from claim 1 are allowed for the same reasons as presented above.
Claims 12-21 depending from claim 11 are allowed for the same reasons as presented above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438. The examiner can normally be reached Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Quan Pham/Primary Examiner, Art Unit 2696